726 N.W.2d 423 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Clinton Deon CHANDLER, a/k/a Clinton Hopson, a/k/a Dion Mills, a/k/a Clinton Mills, a/k/a David Earl Chandler, Defendant-Appellant.
Docket No. 131884, COA No. 259430.
Supreme Court of Michigan.
February 5, 2007.
On order of the Court, the application for leave to appeal the June 29, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.
MARILYN J. KELLY, J., would grant leave to appeal.